 

 

EXHIBIT 10.1

 

                     FIFTH AMENDMENT TO LOAN AGREEMENT

 


 

            This Fifth Amendment to Loan Agreement is effective as of the 15th
day of May, 2015, between American Bank, N.A. (“Lender”), and TOR Minerals
International, Inc., (“Borrower”) and amends that prior Loan Agreement between
the parties dated December 30, 2010 (the “Agreement”), as previously amended on
February 15, 2012, May 15, 2013, January 1, 2014, and August 1, 2014.

 

            The first two paragraphs of Section One are amended to provide as
follows:

 

            The line of credit is extended to October 15, 2016, and on and after
such date the Lender shall not be obligated to make any additional advances on
the line of credit.  Principal advanced and owing under the line of credit shall
be repayable in any event on October 15, 2016. 

 

            The following paragraph is added to Section Seven of the Agreement:

 

            7.13  Standby Commitment Fee.  Commencing August 15, 2015, at the
end of each three months of the loan term and at maturity, Borrower shall pay to
Lender a standby commitment fee equal to one quarter of one percent (0.25%) per
annum of the difference between (i) the total amount for which Lender was
committed to advance on the line of credit hereunder during the preceding three
months and (ii) the average daily principal amount outstanding and owing by
Borrower on the line of credit during such period. 

 

            Except as amended hereby, all other provisions of the Loan
Agreement, as previously amended, shall remain in full force and effect and are
hereby ratified and confirmed. 

 

            EXECUTED in multiple originals the date first set forth above.


 

THIS WRITTEN LOAN AGREEMENT AND THE PROMISSORY NOTES, SECURITY AGREEMENTS,
GUARANTY AGREEMENTS AND OTHER LOAN DOCUMENTS EXECUTED BY THE PARTIES REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 

BORROWER:

 

LENDER:

TOR MINERALS INTERNATIONAL, INC.

 

AMERICAN BANK, N.A.

 

 

 

 

 

 

 

 

 

By:

BARBARA RUSSELL

 

By:

PHILLIP J. RITLEY

 

Barbara Russell
Chief Financial Officer

 

 

Phillip J. Ritley
Senior Lending Officer

 

 

 

 

 

 

May 26, 2015

 

 

May 26, 2015

 

Date

 

 

Date

 